In the United States Court of Federal Claims
                                         No. 21-1295C
                                 (Filed: November 28, 2022)
                                 NOT FOR PUBLICATION
***************************************
AHMAD ALJINDI,                        *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                  OPINION AND ORDER
       Plaintiff Ahmad Aljindi, proceeding pro se, claimed that the federal
government has harmed him in various ways. After his complaint was dismissed, see
Opinion & Order (ECF 13), Plaintiff appealed. The Federal Circuit affirmed in part,
vacated in part, and remanded for this Court to “consider whether Dr. Aljindi’s
complaint contains the minimum required factual allegations to support a claim of
copyright infringement[.]” Aljindi v. United States, No. 22-1117, 2022 WL 1464476,
at *4 (Fed. Cir. May 10, 2022). The government has moved to dismiss under RCFC
12(b)(6), and Plaintiff has opposed.1 Plaintiff has moved for summary judgment under
RCFC 56, and the government has opposed.2 The motion to dismiss is GRANTED
and the motion for summary judgment is DENIED.
       This Court has jurisdiction over claims for infringement of intellectual
property by the government. See 28 U.S.C. § 1498(b). For Plaintiff to plead his claim
adequately, this Court’s Rules provide that he must set out a “short and plain
statement of the claim showing that [he] is entitled to relief.” RCFC 8(a)(2). By the
same token, “[t]o survive a motion submitted under RCFC 12(b)(6), the complaint
must ‘contain sufficient factual matter, accepted as true, to state a claim to relief that
is plausible on its face.’” Scott v. United States, 134 Fed. Cl. 755, 758 (2017) (quoting


1 See Mot. to Dismiss (ECF 31); Resp. to Mot. to Dismiss (ECF 38); Reply in Supp. Mot. to Dismiss
(ECF 41).
2 See Mot. for Summ. J. (ECF 26); Resp. to Mot. for Summ. J. (ECF 34); Reply in Supp. Mot. for Summ.

J. (ECF 39).
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (itself quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)) (quotes omitted).
       The Court “must presume that the facts are as alleged in the complaint, and
make all reasonable inferences in favor of the Plaintiff.” Plaintiff No. 1 v. United
States, 154 Fed. Cl. 95, 99 (2021) (quoting Cary v. United States, 552 F.3d 1373, 1376
(Fed. Cir. 2009)). In addition, pro se plaintiffs are “entitled to a liberal construction
of their pleadings.” Ogburn v. United States, No. 21-1864C, 2022 WL 3210214, at *2
(Fed. Cl. Aug. 9, 2022) (quoting Howard-Pinson v. United States, 74 Fed. Cl. 551, 553
(2006) (alteration omitted). But “regardless of whether the plaintiff is proceeding pro
se or is represented by counsel, conclusory allegations or legal conclusions
masquerading as factual conclusions will not suffice to prevent a motion to dismiss.”
Scott, 134 Fed. Cl. at 758 (quoting McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356
(Fed. Cir. 2007)).
       As this Court’s original dismissal order noted, even assuming Plaintiff meant
to allege a taking of his intellectual property — a theory he seemed to disclaim, see
Opinion & Order at 3 — his allegations were not facially plausible without factual
allegations in the complaint about what the property consisted of, how it was taken,
and what the government did with it. See Scott, 134 Fed. Cl. at 764. Much the same
considerations require dismissal of any claim for copyright infringement.
       In addition, it does not appear that Plaintiff alleges government use of
anything that was copyrightable in the first place. Copyright protections do not
“extend to any idea, procedure, process, system, method of operation, concept,
principle, or discovery, regardless of the form in which it is described, explained,
illustrated, or embodied in such work.” 17 U.S.C. § 102(b).3 Individuals can own a
copyright to the “literary form” of their work, but not “the ideas and information”
their work contains. See Harper & Row Publishers, Inc. v. Nation Enters., 471 U.S.
539, 581 (1985); Boyle v. United States, 200 F.3d 1369, 1373 (Fed. Cir. 2000);
Shipkovitz v. United States, 1 Cl. Ct. 400, 403 (1983). Even making allowances for
Plaintiff as a pro se litigant, the material that he alleges the government used was
not copyrightable. He has therefore failed to state a claim upon which relief can be
granted.
       Plaintiff claims that his intellectual property consisted of “scientific work about
Information Security, Artificial Intelligence (AI), and Legacy Information Systems
(LIS)[.]” Compl. at 2. Plaintiff concedes in response to the motion to dismiss that he

3There are two elements of copyright infringement: “(1) ownership of a valid copyright, and (2) copying
of constituent elements of the work that are original.” Gaylord v. United States, 595 F.3d 1364, 1372
(Fed. Cir. 2010).

                                                 -2-
is claiming copyright to a scientific “topic” or “field,” see Resp. to Mot. to Dismiss at
4–5, which by definition cannot be copyrighted.
       Plaintiff’s motion for summary judgment underscores the point. Plaintiff
asserts that the allegedly infringed work was his doctoral dissertation, which he
provides as an exhibit along with its certificate of copyright registration. See Mot. for
Summ. J. at Exhs. C & E. “The scientific intellectual property” at issue, he claims, “is
the discovery of the entire Information Security, AI, and LIS scientific field in its
entirety and establishing this scientific field from scratch[.]” Id. at 5. Because he
believes that “[p]rior to my scientific research this field did not exist,” he claims the
right to all subsequent work on the subject: “[E]verything built on top of my property
is my property.” Id.; see also id. at 7 (“[A]s I have discovered this entire scientific field
in its entirety, … all facts, findings, knowledge that falls under it and based on my
scientific generic qualitative study and its formal findings are subsequent
knowledge[.]”). He considers the “formal AI Strategies published by the federal
government” to have infringed his work, id. at 7, because he does not think the
government could have “know[n] about the relationship between AI, Information
Security, and LIS without reading and taking my property and building on its formal
scientific findings,” id. at 5. And although Plaintiff attaches several government
publications on artificial intelligence to his motion, he does not identify any part of
their “literary form” that derived from his dissertation. Harper & Row, 471 U.S. at
581. All of this confirms that Plaintiff is erroneously seeking copyright protections
not for the dissertation’s copyrightable aspects, but for “idea[s], … concept[s],
principle[s], or discover[ies]” it contains. 17 U.S.C. § 102(b).
       When this Court dismisses complaints for failure to state a claim, it has
discretion to allow leave to amend. This Court denies leave, however, when
amendment would be futile. See Foman v. Davis, 371 U.S. 178, 183 (1962); Steffen v.
United States, 995 F.3d 1377, 1380 (Fed. Cir. 2021); Chapman v. United States, 130
Fed. Cl. 216, 219 (2017). Because Plaintiff has made clear in multiple documents
that the infringement he alleges relates to uncopyrightable ideas, leave to amend
would be futile here.




                                            -3-
      For the foregoing reasons, Defendant’s Motion to Dismiss (ECF 31) is
GRANTED and the case is DISMISSED for failure to state a claim. Plaintiff’s
motion for summary judgment (ECF 26) is DENIED.
     The Clerk is directed to enter judgment accordingly.


     IT IS SO ORDERED.
                                            s/ Stephen S. Schwartz
                                            STEPHEN S. SCHWARTZ
                                            Judge




                                      -4-